—-
>
a
0
<=
oO

Se8EtARMe BosumMen Sass Eicl ey saged git

THE LAW OFFICES OF

ANDREW J. Friscu, PLLC

 

 

 

 

USDC SDNY
DOCUMENT
ONE PENN PLAZA ELECTRONICALLY FILED
8Grd FLOOR {po C io .
NEW YORK. NEW YORK 10116 . . ~
ATE FILED: AILED: }2-) 1 -\4 yo a\
212) 285-2000 December 16,2019 D a

 

 

FAX: (648) GO<-oase

By ECF

The Honorable Robert W. Lehrburger.
United States Magistrate Judge.
Southern District of New York

500 Pearl Street

New York, New York 10007

Re: Chevron Corp. v. Steven Donziger, et al.
Civil Docket Number 11-069] (LAK)

Dear Magistrate Judge Lehrburger:

At this past Thursday’s civil contempt hearing, your Honor adjourned continuation of
the hearing sine die. Please treat this letter as a request that your Honor schedule the hearing to
continue after resolution of the criminal case pending before Judge Preska. Mr. Donziger expects to
pursue any necessary appellate remedies upon receipt of the transcript of Thursday’s hearing from the
court reporter,

Respectfully submitted, »

/s/
, Andrew J. Frisch

ce: All Counsel 7 | Demed. Ke, pace. & atl ey
| at Re Ce “0 oF et) pS wy

   

 

HON. ROBERT W LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

WWW. ANDREWFRISCH.COM |
